        Case 1:21-cv-02025-MHC Document 1 Filed 05/12/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JEANIE SEIDE, Individually, and               )
as Parent and Natural Guardian of             )
JAZMENE HOSKINS, ZARIYA                       )
MASSENAT and EXZAVIER SEIDE,                  )     Civil Action File No.
Minors                                        )
                                              )
      Plaintiffs,                             )     JURY TRIAL DEMANDED
                                              )
v.                                            )
                                              )
SOUTHERN CLASSIC, LLC,                        )
GREGORY BURNHAM, and                          )
NATIONAL CASUALTY                             )
COMPANY                                       )
                                              )
      Defendants.                             )
                                              )

                            NOTICE OF REMOVAL

      COME NOW, Defendants Southern Classic, LLC, and National Casualty

Company and file this Notice of Removal as follows:

                                         1.

      Plaintiffs filed a civil action against Defendants in the State Court of Dekalb

County, Georgia, Civil Action No. 21A01732. Copies of the Summons, Complaint,

and Returns of Service are attached hereto collectively as Exhibit “A.” A copy of

Defendants’ Answer is attached hereto as Exhibit “B,” constituting all pleadings,

motions, orders and other papers served upon Defendants.
        Case 1:21-cv-02025-MHC Document 1 Filed 05/12/21 Page 2 of 5




                                          2.

      At the time of the filing of the Complaint, Plaintiffs were residents of Georgia.

                                          3.

      At the time of the filing of the Complaint, Defendant Gregory Burnham was

a resident of Alabama.

                                          4.

      At the time of the filing of the Complaint, Southern Classic, LCC, was an

Alabama limited liability company with its registered office in Trafford, Alabama.

The members of Southern Classic, LLC, are Bryan Hicks and Dustin Hicks, both

residents of Trafford, Alabama. Attached as Exhibit “C” is Southern Classic’s

Articles of Organization.

                                          5.

      Plaintiffs allege that Defendants are liable for damages related to the

Plaintiffs’ alleged personal injuries. Specifically, they have asserted claims for past

and future physical and mental pain and suffering, lost wages, medical expenses,

attorney fees, and for punitive damages. (See Complaint, p. 11).

      Based on information provided to National Casualty Company, Plaintiff

Jeanie Seide claims medical expenses in the amount of $26,997.85. Ms. Seide

alleges to have sustained disc herniations at L5-S1, C6-C7, and C5-C6. She further

alleges injuries to her left knee, left ankle and left shoulder. She has been diagnosed


                                         -2-
        Case 1:21-cv-02025-MHC Document 1 Filed 05/12/21 Page 3 of 5




with rotator cuff junctional zone insertion mild tendonitis and subacromial bursitis.

left shoulder. She reported that physical therapy failed for her left knee, with the

notation that if physical therapy did not resolve her symptoms arthroscopic surgery

should be considered. She was given a cortisone injection for her left knee. She

further contends to have become homeless for some period of time as a result of the

injuries sustained in this accident. She has declined to consent to a stipulation that

she seeks less than $75,000 in this action. For the foregoing reasons, while

Defendants dispute her claim, the amount in controversy exceeds $75,000. (See

Affidavit of Jennifer C. Adair, Exhibit “D”).

                                          6.

      The foregoing action is properly removable to this Court, pursuant to 28

U.S.C. §§ 1441(a), 1446(a) and 1446(b) and 1332(a), because there is a complete

diversity of citizenship between Plaintiffs and Defendants, and the matter in

controversy as to Jeanie Seide, exclusive of interest and costs of this action, exceeds

the sum of $75,000.00. The Court has supplemental jurisdiction over the smaller

claims of the remaining plaintiffs under 28 USCS § 1367.

                                          7.

      Defendants Southern Classic, LLC, and National Casualty Company

hereby give notice within thirty days after service and receipt by Defendant of a copy

of the Complaint filed in the State Court of DeKalb County, State of Georgia,


                                         -3-
          Case 1:21-cv-02025-MHC Document 1 Filed 05/12/21 Page 4 of 5




pursuant to 28 U.S.C. § 1446 and Rule 11 of the Federal Rules of Civil Procedure,

of the removal of said action to this Court.

                                          8.

      Defendants Southern Classic, LLC, and National Casualty Company

consent to this removal by way of shared counsel. Gregory Burnham has not been

served as of the date of this filing, but consents to this removal by way of shared

counsel

                                          9.

      Defendants Southern Classic, LLC, and National Casualty Company have

sent a Notice of Removal to the State Court of DeKalb County, State of Georgia.

      This 12th day of May, 2021.

                                       FREEMAN MATHIS & GARY, LLP



                                       /s/ Jennifer C. Adair
                                       JENNIFER C. ADAIR
                                       Georgia Bar No. 001901
                                       jadair@fmglaw.com


                                       Attorneys for Defendants

100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
(770) 818-0000 (Telephone)
(770) 937-9960 (Facsimile)


                                         -4-
         Case 1:21-cv-02025-MHC Document 1 Filed 05/12/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, I mailed a copy of the foregoing pleading via

United States first class mail, and I electronically filed the with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such

filing, to the following attorneys of record:


                                 J. Martin Futrell
                         WITHERITE LAW GROUP, LLC
                          600 West Peachtree Street, NW,
                                     Suite 740
                               Atlanta, GA 30308
                         Martin.futrell@witheritelaw.com

      This 12th day of May, 2021.



                                           FREEMAN MATHIS & GARY, LLP

                                           /s/ Jennifer C. Adair
                                           Jennifer C. Adair
                                           Georgia Bar No. 001901

                                           Attorneys for Defendant

100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
jadair@fmglaw.com




                                         -5-
